Drawings
The drawings were received on 07/13/2021.  These drawings are accepted. Previous Drawing objections are withdrawn.

Claim Objections
Previous claim objections are withdrawn. 

Claim Rejections - 35 USC § 112
Previous 112(b) claim rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Bordner does not teach two mounts where the push bar extends between said two mounts as well as the remainder of claim 1. References of record with push bars extending between two mounts, such as US 4714282, or US 1145590, does not teach the push rod of claim 1, wherein the movement of the push bar causes the push rod to pivotally bias the handle of the external handle latch. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 5, Bordner does not teach two mounts where the push bar extends between said two mounts as well as the remainder of claim 5. References of record with push bars extending between two mounts, such as US 4714282, or US 1145590, does not teach the push rod of claim 5, wherein the movement of the push bar extends between the first bar mount and the pivotal handle of the exterior latch. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 30, 2021